Citation Nr: 1128627	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to June 14, 2010.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from June 14, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2001 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut that, in pertinent part, granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective from the date of service connection on June 11, 2004.

In December 2006, during the pendency of this appeal, the RO granted a higher disability rating of 50 percent for PTSD, effective June 11, 2004.  This action did not satisfy the Veteran's appeal. 

This case was previously before the Board in December 2009 when it was remanded for further development.  The required development having been completed, this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2011, the Remand and Rating Development Team in Huntington, West Virginia, granted a higher disability rating of 70 percent for PTSD, effective June 14, 2010.  This action did not satisfy the Veteran's appeal. 

Jurisdiction over the case was subsequently returned to the RO in Newington, Connecticut.






FINDINGS OF FACT

1.  Prior to June 14, 2010, the occupational and social impairment from the Veteran's PTSD more nearly approximated reduced reliability and productivity than deficiencies in most areas.

2.  From June 14, 2010, the occupational and social impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas than total impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met for the period prior to June 14, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met for the period from June 14, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to a higher initial rating for his service-connected PTSD.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects the Veteran was provided VCAA notice by a letter mailed in November 2004, before the initial adjudication of the claim, and notice regarding the disability-rating and effective-date elements of his claim in December 2006. 

Although the December 2006 letter was sent after the initial adjudication of the claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of all required notice and the completion of all indicated development, the originating agency readjudicated the claim.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records (SPRs), VA medical records, and VA compensation and pension (C&P) examinations have been associated with the claims folder.  Neither the Veteran nor his representative has identified any additional outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Service connection for PTSD was granted in a July 2005 rating decision.  At that time, the Veteran was assigned an initial disability rating of 30 percent, effective from June 11, 2004.  The Veteran appealed.  As noted above, the disability was ultimately assigned a 50 percent rating from June 11, 2004 and a 70 percent rating from June 14, 2010.  These actions did not satisfy the Veteran's appeal. 

The record contains Vet Center treatment records from July 2004 to February 2005.  However, these treatment records do not focus on the Veteran's PTSD symptoms and impairment.

The record is also replete with VA mental health notes from October 2004 to April 2007 detailing the Veteran's PTSD symptoms and impairment, to include sleep disturbances; loss of appetite; impaired concentration; intrusive thoughts; hypervigilance; hyperarousal; social isolation; loss of interest; low self esteem; nightmares; and restricted effect.  The Veteran also reported working part-time as a security guard, living with his uncle, and visiting his three daughters. His global assessment of functioning (GAF) scores ranged from 50 to 55.

The Veteran was afforded a VA examination for mental disorders in May 2006 in which he reported PTSD symptoms and impairment, to include intrusive recollections; avoidance of thoughts about the war; emotional numbing; detachment; restricted effect; hyperarousal; sleep disturbances; difficulties with concentration and memory; infrequent episodes of panic attacks; depressed mood; passive suicidal ideation; and feelings of guilt and worthlessness.  The Veteran reported being married, visiting and having good relationships with his children, but not having friends.  He also reported working part-time as a security guard and attending massage school two days per week. The examiner noted that the Veteran had blunted affect, logical thought process, and good insight and judgment.  The examiner diagnosed, in pertinent part, PTSD with a GAF score of 50.

As noted above, in December 2006, the RO granted a higher disability rating of 50 percent for PTSD, effective June 11, 2004.  This did not satisfy the Veteran's appeal.

In response to the Board's remand in December 2009, the Veteran was afforded a VA examination for PTSD in June 2010 in which he reported PTSD symptoms to include depression; an inability to play with his children; sleep disturbances; constant suicidal ideation; memory impairment causing an inability to complete massage schooling; recurrent and intrusive recollections; avoidance; detachment; estrangement; restricted range of affect; anger; difficulty with concentration; hypervigilance; exaggerated startle response; nightmares; and losing his job as a truck driver due to the painful vibrations and too much light that bothered his eyes.  The examiner, in pertinent part, diagnosed PTSD with a GAF score of 50.  The examiner opined that the Veteran appeared capable of sedentary, part-time, flexibly-scheduled employment with limited stress and responsibilities and limited interaction with staff and/or customers if applicable.

The Board notes at this point that the VA examination in June 2010 is in compliance with the Board remand.

Ultimately, in March 2011, the Remand and Rating Development Team in Huntington, West Virginia, granted a higher disability rating of 70 percent for PTSD, effective June 14, 2010.  This action did not satisfy the Veteran's appeal. 




Analysis

After carefully reviewing the evidence of record, the Board concludes that prior to June 14, 2010, the occupational and social impairment from the Veteran's PTSD more nearly approximated the impairment required for a 50 percent rating; from June 14, 2010 the occupational and social impairment from the Veteran's PTSD more nearly approximated the impairment required for a 70 percent rating.  At no point has the occupational and social impairment from the Veteran's PTSD more nearly approximated the total impairment required for a 100 percent rating.

Under Diagnostic Code (DC) 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; impairment of short-and long-term memory; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Prior to June 14, 2010, the evidence of record shows that the Veteran's PTSD caused symptoms and impairment to include intrusive recollections; emotional numbing; detachment; restricted effect; hyperarousal; sleep disturbances; difficulties with concentration and memory; infrequent episodes of panic attacks; depressed mood; passive suicidal ideation; and feelings of guilt and worthlessness.  However, the Veteran reported visiting and having good relationships with his children, working part-time as a security guard and attending massage school two days per week.

Accordingly, for the reasons above the Board finds the criteria for a rating in excess of 50 percent for PTSD prior to June 14, 2010 are not met.  

From June 14, 2010, the evidence of record, specifically to include the VA examination report in June 2010, shows that the Veteran's PTSD caused symptoms and impairment to include depression; an inability to play with his children; sleep disturbances; constant suicidal ideation; memory impairment causing an inability to complete massage schooling; recurrent and intrusive recollections; avoidance; detachment; estrangement; restricted range of affect; anger; difficulty with concentration; hypervigilance; exaggerated startle response; and nightmares.  However, the June 2010 VA examiner opined that the Veteran appeared capable of sedentary, part-time, flexibly-scheduled employment with limited stress and responsibilities and limited interaction with staff and/or customers if applicable.


Accordingly, even with consideration of all pertinent disability factors, none of the evidence shows that a 100 percent rating is warranted as the Veteran does not experience total occupational and social impairment due to his service-connected PTSD.  To this point, he reported losing his job as a truck driver due to painful vibrations and too much light that bothered his eyes, not due to PTSD symptoms, and the VA examiner opined that he is capable of employment.

In determining that the Veteran's PTSD does not warrant an initial rating in excess of 50 percent prior to June 14, 2010, and does not warrants a rating in excess of 70 percent rating from June 14, 2010, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores from 21 to 30 indicate inability to function in almost all areas.  

A GAF score of 31 to 40 is indicated when there is, "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."    

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The GAF scores do not correlate to any specific rating.  The Board has found the examination findings and the actual assessments of the Veteran's occupational and social functioning to be more probative than the GAF scores.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the correspondence to VA from the Veteran and his representative.  However, in this case, the Veteran has only asserted that his PTSD warrants an increased rating.  Therefore, nothing therein shows entitlement to a higher rating.  

Consideration has also been given to assigning additional staged ratings; however, at no time has the service-connected PTSD warranted more than the assigned ratings.  Fenderson, 12 Vet. App. 119.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for the service-connected PTSD and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Therefore, for the reasons and bases expressed above, the Board concludes that the evidence in this case preponderates against the claim for an initial rating in excess of 50 percent prior to June 14, 2010, preponderates against the claim for a rating in excess of 70 percent from June 14, 2010, and the benefit of the doubt rule is not for application.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD prior to June 14, 2010, is denied.

Entitlement to rating in excess of 70 percent for PTSD from June 14, 2010, is denied.

REMAND

A TDIU claim is considered to be a component of the instant appeal.  Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  To date, the Veteran has not received notice on how to substantiate such a claim and an opinion has not been elicited on the question of TDIU.  These actions must be accomplished before appellate review may proceed on this issue. In addition to PTSD, service connection is in effect for chronic headaches with light sensitivity, evaluated as 30 percent disabling. The combined evaluation since June 14, 2010 has been 80 percent.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with notice of how to substantiate a claim for TDIU.  

2.  The RO also should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  


4. The Veteran's claim folder should be forwarded to an appropriate VA examiner for review.  Following such review, the examiner is asked to state whether it is at least as likely as not that the service-connected PTSD and chronic headaches with light sensitivity, without reference to any non- service connected disabilities, render him unable to secure and follow a substantially gainful occupation.  A rationale for all opinions should be provided.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

5.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


